The record supports the court’s determination that substantial justice dictated that defendant’s application be denied (see e.g. People v Marti, 81 AD3d 418 [2011], lv denied 17 NY3d 798 [2011]). Defendant was given four opportunities to complete the drug treatment program to which he was initially sentenced, and he did not succeed. He has an extensive criminal history, which includes five felonies and nine misdemeanor convictions, and six prison disciplinary infractions, including a March 2010 infraction for creating a disturbance, interference and harassment. Concur — Tom, J.E, Saxe, DeGrasse, Freedman and Román, JJ.